The claimant in this case a resident of the City of Chenoa, Illinois, was on July 20th and 21st, 1915, and prior and subsequent to said dates, the regularly appointed and acting marshal of said city, and by agreement with said city, his hours of duty were between 6 P. M. and 12 o’clock midnight. On the evening of July 20th, 1915, claimant received a telephone communication from the State Reformatory, at Pontiac, Illinois, to be on the lookout for two escaped criminals from said institution. Complying with said request, he at once began the search and continued from the time the first train, the “Hummer” a Chicago and Alton train from Pontiac, reached Chenoa at about 9 o’clock P. M. until the time he sustained a broken leg, which was about 1 o’clock in the morning of July 21, 1915, and at least an hour after his duties to the city of Chenoa as city marshal for that day and night. His official hours ended at midnight, but by special request of the officer of the State Reformatory he continued the search until about one o’clock A. M., at which time while walking along the Chicago and Alton railroad track to search some empty box cars located near the canning factory, he accidentally fell across the rail in such a way as to bréale his left leg between the knee and ankle. By reason of this accident he was put to considerable expense, unable to perform any work for a long period of time, and suffered great bodily pain. The evidence shows that claimant received one dollar per day from the city of Chenoa as city marshal, and that during all the time he was unable to work the city continued to pay him one dollar per day. His doctor bill amounted to $25.00. The evidence shows that at no time was claimant either an officer or servant of the State of Illinois. If claimant had been in the service of the State as one of its servants, he would have been required to submit his claim to the Industrial Board. Claimant is seeking• to recover damages for his injury in the sum of $1,000.00. It is the judgment .of the Court that the claim be denied.